Citation Nr: 18100213
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 14-36 078
DATE:	March 30, 2018
ISSUES DECIDED:	1	ISSUES REFERRED:	3
 
ORDER
The appeal of the claim for entitlement to initial compensable disability rating for lichen simplex chronicus, left foot (left foot disability) is dismissed.
FINDING OF FACT
During the Veteran November 2015 Board of Veterans Appeals (Board), the Veteran stated that he wished to withdrew his appeal of the denial of entitlement to initial compensable disability rating for lichen simplex chronicus, left foot (left foot disability).
CONCLUSION OF LAW
The criteria for withdrawal of the appeal seeking entitlement to initial compensable disability rating for lichen simplex chronicus, left foot (left foot disability) have been satisfied.  .  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).  
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty in the United States Army from May 1989 to April 1991.  

This matter is before the Board of Veterans Appeal (Board) on appeal from a May 2012 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.
The Veteran presented testimony at a hearing before the undersigned in October 2015.  A transcript of the hearing is associated with the claims file.  
The issues of reopening of service connection claims for blood clots, to include as due to Gulf War service; hypertension, to include as due to Gulf war syndrome; and undiagnosed illness, as due to Gulf War exposure have been raised by the record in the Veterans testimony during his October 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that the claims were previously denied in May 2012, but the Boards review of the claims file does not reveal a valid notice of disagreement with respect to those issues.  It appears the Veteran never formally filed an NOD for these issues.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

 
Entitlement to initial compensable disability rating for lichen simplex chronicus, left foot (left foot disability).
An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law for the Board to decide.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C. §§ 7104, 7105(d).
During the October 2015 Board hearing, the Veteran expressed the desire to withdraw his appeal concerning entitlement to initial compensable disability rating for a left foot disability.  See October 2015 Board Hearing.  Because the Veteran has clearly indicated his wish to withdraw the issue, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2017).  Accordingly, the Board does not have jurisdiction to review this appeal, and it is therefore dismissed.  

 
 
MICHAEL MARTIN
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	J. R. Higgins, Associate Counsel 

